Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 16-24 in the reply filed on 11/05/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected specifically in view of the limitation “a connection region of the structured contact layer is free at its top side and remains uncovered” as claimed in claim 16.
A person having ordinary skills in the art will find the claim unclear because there seems to be no teaching of a top side of a connection region of the structured contact layer being free and remains uncovered.
As best understood, the structured contact layer of the present invention is layers 25 and 26, thus the top side of a connection region of the structured contact layer is not free and 
It is uncertain if what is intended to be claimed is that the top side of a connection region of the structured contact layer is free from and uncovered by the elastic conversion layer or that the top side of a connection region of the structured contact layer is free and uncovered by any material.
For examination purpose, the limitation “a connection region of the structured contact layer is free at its top side and remains uncovered” would be understood as 
“a top side of a connection region of the structured contact layer is not covered by any material.”
It should be noted that claims not specifically rejected with a prior might be allowable. However, ascertaining the allowability of those claims is not possible because of the rejection of claim 16 under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. [US PGPUB 20160365484] (hereinafter Jeong).

Regarding claim 16, Jeong teaches a method for producing an arrangement,
— wherein a structured contact layer (31/32, Para 154, Fig. 19) and an elastic carrier layer (20, Para 155) arranged at a first side of the structured contact layer (Fig. 19) and connected to the structured contact layer by means of a cohesive connection (Fig. 19, wherein without cohesive connection the layers would not adhere to one another) are provided (Fig. 19),
— wherein on a second side of the structured contact layer located opposite the first side, at least one optoelectronic semiconductor component (100, Para 70) is arranged on the structured contact layer (Fig. 1) and is electrically and mechanically connected to the structured contact layer (Fig. 154, Fig. 19),
— wherein an elastic conversion layer (40, Para 160) in a radiation region is applied to the structured contact layer and the elastic carrier layer in such a way that at least optoelectronic semiconductor component is embedded in the conversion layer (Fig. 19) at least in sections and a connection region (region of 31/32 exposed from material 40 and structure with inclined wall 51, Fig. 19) of the structured contact layer is free at its top side and remains uncovered (Fig. 19).

Regarding claim 24, Jeong teaches a method wherein the conversion layer is applied to the elastic carrier layer in such a way that at least one connection region of the structured contact layer on a side of the structured contact layer facing away from the elastic carrier layer is not covered by the conversion layer and the optoelectronic semiconductor component is preferably completely embedded into the conversion layer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 24 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. [US PGPUB 20120267663] in view of Jeong (hereinafter Park).

Regarding claim 16, Park teaches a method for producing an arrangement,
— wherein a structured contact layer (150, Para 48) and an elastic carrier layer (110, Fig. 1; wherein the layer inherently elasticity) arranged at a first side of the structured contact layer (Fig. 1) and connected to the structured contact layer by means of a cohesive connection (Fig. 1, wherein without cohesive connection the layers would not adhere to one another) are provided (Fig. 1),
— wherein on a second side of the structured contact layer located opposite the first side, at least one optoelectronic semiconductor component (140, Para 44) is 
— wherein an elastic conversion layer (130, Para 44; wherein the layer inherently elasticity, Fig. 1) in a radiation region is applied to the structured contact layer and the elastic carrier layer in such a way that at least optoelectronic semiconductor component is embedded in the conversion layer (Fig. 1) at least in sections and a connection region (region of 150 exposed from material 130, Fig. 1) of the structured contact layer is free at its top side and remains uncovered (Fig. 1).
Park does not explicitly disclose that the optoelectronic semiconductor component is electrically connected to the structured contact layer.
However a person having ordinary skills in art will understand that the arched structure from the optoelectronic semiconductor component is a bonding wire connecting the optoelectronic semiconductor component to a conductive layer 150 to allow for electrical path to the optoelectronic semiconductor component (see Park, Para 8).
Referring to the invention of Jeong, Jeong teaches forming an optoelectronic semiconductor component 100 of elastic carrier 20, which has structured contact layer 31/32 on it and wherein the optoelectronic semiconductor component is mechanically and electrically connected to the structured contact layer (Para 154, Fig. 19).
In view of such teaching by Jeong, it would have been obvious to a person having ordinary skills in the art to have the device of Park comprise the teachings of Jeong based on the rationale of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results or improve similar devices (methods, or products) in the same way (MPEP 2143).

Regarding claim 24, Park teaches a method wherein the conversion layer is applied to the elastic carrier layer in such a way that at least one connection region of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819